Title: To Thomas Jefferson from Henry Voigt, 19 December 1807
From: Voigt, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. 19th December 1807—
                        
                        I have according to your request in your letter of the 3rd instant to me; bought a Gold Watch for 85 Dollars:
                            as far as I know the works in it are good; the scapement, and the whole work is formed on good principles, and goes well;
                            and besides it is warranted, as you will see by the receipt herein enclosed.
                        You will please to direct me; how, and in what manner it shall be forwarded to you, and I shall act
                            accordingly—You have not mentioned whether there should also be a Gold chain, and other appendages thereto—if these are
                            required, you will please to let me know.
                        Your striking watch, I have not yet got ready; it has an error in its original construction, which I do not
                            know how to remove, for in taking one obstacle away it will cause another, which will be as bad as the present one:
                            however I will do all I can for the best.
                        I shall at any time be proud to serve you, in whatsoever you may think me capable to be employed, to the best
                            of my ability & judgement— 
                  I am, with great esteem Sir—Your very Obedt Servant
                        
                            Henry Voigt
                            
                        
                    